            Case 2:21-cv-00184-RAJ-JRC Document 13 Filed 04/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       DOREEN DELCORE,
                                                              CASE NO. 2:21-cv-00184-RAJ-JRC
11                              Plaintiff,
                                                              ORDER AMENDING
12                  v.                                        SCHEDULING ORDER
13       CONVERGENT OUTSOURCING INC, et
         al.,
14
                                Defendants.
15

16           This matter is before the Court on referral from the District Court and on the parties’

17   stipulated email request to extend all deadlines in this matter until 14 days after the Court has

18   issued a decision on a pending motion to transfer or dismiss. See Dkt. 6; see also Dkt. 9

19   (authorizing such requests by email). The Court has confirmed that all parties join in the

20   stipulation.

21           The Court finds good cause and grants the request: all deadlines in the Court’s

22   scheduling order (Dkt. 9) are temporarily stayed until 14 days after the Court’s final order on the

23   pending motion to transfer or dismiss. If the matter is not dismissed, the following schedule

24


     ORDER AMENDING SCHEDULING ORDER - 1
            Case 2:21-cv-00184-RAJ-JRC Document 13 Filed 04/09/21 Page 2 of 2




 1   shall apply: initial disclosures are due 14 days after the final order on the pending motion to

 2   transfer or dismiss and the joint status report is due 7 days after the initial disclosures are due.

 3           Dated this 9th day of April, 2021.

 4

 5
                                                             A
                                                             J. Richard Creatura
                                                             Chief United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER AMENDING SCHEDULING ORDER - 2
